Exhibit 10.1

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is made as of
June 10, 2015 (the “Effective Date”) by and among INVENTURE FOODS, INC. (the
“Company”), the Subsidiary Borrowers listed on the signature pages hereto, the
Lenders listed on the signature pages hereto and U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent (in such capacity, the “Administrative Agent”) under
that certain Credit Agreement dated as of November 8, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Company, the Subsidiary Borrowers party thereto, the Lenders
party thereto and the Administrative Agent.  Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

 

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to make certain modifications to the Credit Agreement; and

 

WHEREAS, the Company, the Subsidiary Borrowers, the Lenders and the
Administrative Agent have so agreed on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Subsidiary Borrowers party hereto, the Lenders and the Administrative Agent
hereby agree as follows:

 

ARTICLE I — AMENDMENTS

 

Effective as of the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Article III below, the Credit Agreement is
hereby amended as follows:

 

1.1                               Article I of the Credit Agreement is hereby
amended by adding or amending and restating, as the case may be, the following
definitions to read as follows:

 

“Bridge Loan” means the Incremental Term Loans extended by the Lenders to the
Company pursuant to Section 2.26.

 

“Bridge Loan Commitment” means, as to any Term Lender, the commitment of such
Term Lender to make Incremental Term Loans in the aggregate amount set forth in
the Increasing Lender Supplement executed by such Term Lender on the Third
Amendment Effective Date (substantially in the form of Exhibit A to the Third
Amendment), as such commitment may be modified as a result of any assignment
that has become effective pursuant to Section 12.3(b) or as otherwise modified
from time to time pursuant to the terms hereof. The aggregate amount of the Term
Lenders’ Bridge Loan Commitments on the Third Amendment Effective Date is
$12,000,000.

 

--------------------------------------------------------------------------------


 

“Bridge Loan Maturity Date” means July 31, 2015.

 

“Budget” is defined in Section 6.1(h).

 

“FDA” means the U.S. Food and Drug Administration.

 

“First Bridge Loan Advance” is defined in Section 2.26(a).

 

“Loans” means the Revolving Loans, the Swing Line Loans, the Term Loans and the
Incremental Term Loans (including, without limitation, the Bridge Loan).

 

“Second Bridge Loan Advance” is defined in Section 2.26(a).

 

“Term Loans” means the Term Loans extended by the Lenders to the Company
pursuant to Section 2.1(b) and the Incremental Term Loans (including, without
limitation, the Bridge Loan).

 

“Third Amendment” means the Amendment No. 3 to Credit Agreement dated as of
June 10, 2015 among the Company, the Subsidiary Borrowers, the Lenders and the
Administrative Agent.

 

“Third Amendment Effective Date” means June 10, 2015.

 

1.2                               Section 2.7(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(a)                                 Unless previously terminated, (i) the Bridge
Loan Commitments to make the First Bridge Loan Advance shall terminate on the
Third Amendment Effective Date immediately after funding of the First Bridge
Loan Advance, (ii) the Bridge Loan Commitments to fund the Second Bridge Loan
Advance shall terminate on the earlier of the funding of the Second Bridge Loan
Advance or July 30, 2015, (iii) the other Term Loan Commitments shall terminate
on the Effective Date immediately after funding of the Term Loans made pursuant
to Section 2.1(b), and (iv) all other Commitments shall terminate on the
Facility Termination Date.

 

1.3                               Section 2.7(c) of the Credit Agreement is
hereby amended by inserting the following prior to the period at the end
thereof:

 

“; provided, further, that notwithstanding the foregoing, the Borrowers shall,
promptly, but in any event within three (3) Business Days, after receipt by any
Loan Party of any proceeds of any recall insurance or business interruption
insurance of any Loan Party, prepay the Obligations as set forth in
Section 2.7(e) below in an amount equal to 100% of such proceeds.”

 

2

--------------------------------------------------------------------------------


 

1.4                               Section 2.7(e) is hereby amended and restated
in its entirety as follows:

 

(e)                                  Proceeds of all recall insurance and
business interruption insurance policies of the Borrowers paid to the Borrowers
pursuant to Section 2.7(c) shall be applied to prepay the Bridge Loan.  All
other amounts paid pursuant to Sections 2.7(c) and (d) shall be applied to
prepay the other Term Loans (to be applied to installments of such Term Loans in
inverse order of maturity); once an amount is applied against an installment,
that portion of such installment shall no longer be required to be paid on the
applicable Payment Date.  Subsequent to (i) payment in full of all principal,
interest and fees in respect of the Bridge Loan and termination or expiration of
all Bridge Loan Commitments and (ii) repayment of all other Term Loans, amounts
paid pursuant to Sections 2.7(c) and (d) shall be applied to repay then
outstanding Revolving Loans (without any corresponding reduction in Revolving
Commitments).

 

1.5                               Section 2.10 of the Credit Agreement is hereby
amended to insert at the end thereof the following sentence:

 

Notwithstanding the foregoing, the aggregate outstanding principal balance of
the Bridge Loan shall bear interest at a rate per annum equal to the sum of
(i) the quotient of (a) the Eurodollar Base Rate applicable to the relevant
Interest Period divided by (b) one minus the Reserve Requirement (expressed as a
decimal) applicable to such Interest Period, plus (ii) 6.00% per annum.

 

1.6                               Section 2.12(b) of the Credit Agreement is
hereby amended by deleting each reference to “Term Loans” and inserting “Term
Loans (other than the Bridge Loan)” in substitution therefor.

 

1.7                               Section 2.15 of the Credit Agreement is hereby
amended to insert at the end thereof the following sentence:

 

Notwithstanding the foregoing, interest on all Loans shall be payable in arrears
on the last Business Day of each month (other than interest accrued pursuant to
Section 2.11, which shall continue to be payable on demand) and at maturity so
long as any principal, interest or fees in respect of the Bridge Loan remain
outstanding or any Bridge Loan Commitment of a Term Lender remains in effect.

 

1.8                               Section 2.24 of the Credit Agreement is hereby
amended by deleting “Subject to the remainder hereof” and inserting “Except as
otherwise explicitly set forth in this Agreement” in substitution therefor.

 

1.9                               Article II of the Credit Agreement is further
amended by inserting at the end thereof the following new Section 2.26:

 

3

--------------------------------------------------------------------------------


 

2.26                        Bridge Loan.

 

(a)                                 Bridge Loan Commitment.  Each Lender
severally agrees, on the terms and conditions set forth in this Section 2.26 and
Section 4.2, to make (i) an Incremental Term Loan to the Company on the Third
Amendment Effective Date in an amount equal to fifty percent of such Lender’s
Bridge Loan Commitment (all of such Incremental Term Loans funded on such date,
collectively, the “First Bridge Loan Advance”) and (ii) on or after July 1, 2015
but prior to July 30, 2015, an Incremental Term Loan to the Company in an amount
equal to fifty percent of such Lender’s Bridge Loan Commitment (all of such
Incremental Term Loans funded on such date, collectively, the “Second Bridge
Loan Advance”).  Amounts repaid or prepaid in respect of the Bridge Loan may not
be reborrowed.

 

(b)                           Borrowing Request for Second Bridge Loan Advance. 
The Company shall deliver to the Administrative Agent a written notice duly
executed by an Authorized Officer of the Company (a “Second Bridge Loan Advance
Request”) not later than 10:00 a.m. (Pacific time) 2 Business Days prior to the
date of the requested Second Bridge Loan Advance (i) specifying the applicable
Borrowing Date (which shall date shall be a Business Day) of the Second Bridge
Loan Advance in accordance with the terms and conditions of
Section 2.26(a)(ii) and (ii) representing and warrantying that each of the
conditions set forth in this Section 2.26 and Section 4.2 are satisfied as of
the applicable Borrowing Date after giving pro forma effect to the Second Bridge
Loan Advance.

 

(c)                                  Conditions Precedent to Second Bridge Loan
Advance.  The Term Lenders shall not be required to make the Second Bridge Loan
Advance unless: (i) on or before the applicable Borrowing Date, the Company has
delivered to the Administrative Agent the Second Bridge Loan Advance Request in
accordance with Section 2.26(b); (ii) on or before June 22, 2015, the Borrowers
have engaged an investment banker acceptable to the Administrative Agent on
terms acceptable to the Administrative Agent; (iii) on or before June 22, 2015,
the Company has delivered to the Administrative Agent long term financial
projections of the Borrowers in form and substance acceptable to the
Administrative Agent, (iv) on or before June 22, 2015, the Company has delivered
to the Administrative Agent a written plan outlining the process, timeline
(which may span the remainder of 2015) and deliverables for increasing the
Borrowers’ liquidity, which plan shall be in form and substance acceptable to
the Administrative Agent; and (v) on or before June 24, 2015, Alvarez and Marsal
has delivered and presented its analysis of the Company’s long term financial
projections, and such analysis is in form and substance acceptable to the
Administrative Agent.

 

(d)                                 Repayment of Bridge Loan.  The Bridge Loan,
including without limitation all outstanding principal and all accrued but
unpaid interest thereon, shall be paid in full by the Borrowers on the Bridge
Loan Maturity Date.  All proceeds of any recall insurance policy and business
interruption insurance policy received by the Borrowers shall be promptly paid
to the Administrative Agent for permanent application to the Bridge Loan.

 

4

--------------------------------------------------------------------------------


 

1.10                        Section 6.1 of the Credit Agreement is hereby
amended to insert the following subparagraphs (h) and (i):

 

(h)                                 On a weekly basis (by no later than Thursday
of each week), the Borrowers shall deliver to the Administrative Agent an
updated 13-week cash flow (the “Budget”), an actual-to-Budget variance for the
previous week and a compliance certificate that is substantially in the form of
Exhibit B to the Third Amendment, all of which must be in form and substance
acceptable to the Administrative Agent.

 

(i)                                     Within fourteen (14) days after the end
of each month, prepared in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of footnotes) on a consolidated and
consolidating basis for the Company and its Subsidiaries, unaudited balance
sheets as at the close of each such period and related profit and loss and
reconciliation of surplus statements (in the same detail as statements provided
pursuant to Section 6.1(b)) and a statement of cash flows for the period from
the beginning of the fiscal year to the end of such month, all certified on
behalf of the Company by an Authorized Officer.

 

1.11                        Section 6.9 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

6.9                               Books and Records; Inspection.  The Company
will, and will cause each of its Subsidiaries to, keep proper books of record
and account sufficient to enable it to prepare financial statements in
accordance with GAAP in which full, true and correct entries in all material
respects are made of all dealings and transactions in relation to its business
and activities as required by GAAP.  The Company will, and will cause each
Subsidiary to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, during normal business hours, at the
Company’s expense, to inspect any of the Property, books and financial records
of the Company and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Company and each Subsidiary, and to
discuss the affairs, finances and accounts of the Company and each Subsidiary
with, and to be advised as to the same by, their Authorized Officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
reasonably designate upon reasonable prior written notice to the Company.

 

1.12                        Section 6.23(b) of the Credit Agreement is hereby
amended to insert the following after the chart therein:

 

Notwithstanding the foregoing, a Leverage Ratio greater than 4.00 to 1.00
determined as of the end of the fiscal quarter ending on or about June 30, 2015,
shall not constitute a Default or an Event of Default until July 31, 2015.

 

5

--------------------------------------------------------------------------------


 

1.13                        Section 6.23(c) of the Credit Agreement is hereby
amended to insert the following after the first sentence therein:

 

Notwithstanding the foregoing, a Current Ratio less than 1.25 to 1.00 determined
as of the end of the fiscal quarter ending on or about June 30, 2015, shall not
constitute a Default or an Event of Default until July 31, 2015.

 

1.14                        Section 6.23 of the Credit Agreement is hereby
further amended to insert the following subparagraph (d):

 

(d)                                 Starting the week ending June 7, 2015, and
tested weekly on a trailing cumulative basis, the Borrowers shall not permit
(i) receipts to be less than 88% of the amount set forth in the Budget, and
(ii) disbursements to be more than 110% of the amount set forth in the Budget. 
The June 7, 2015, measure period will encompass the three weekly periods ending
May 24, 2015, May 31, 2015 and June 7, 2015.

 

1.15                        Section 6.24(b) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(b)                                 In addition to the foregoing, the Company
shall, and shall cause each other Loan Party to, execute and deliver such
documents, agreements and instruments (including, without limitation, Control
Agreements, landlord waivers, bailee agreements and IP Security Documents), and
will take or cause to be taken such further actions (including filing and
recording of financing statements, fixture filings, Mortgages and other similar
documents and such other actions or deliveries of the type required by
Article IV, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents or to grant perfected Liens on the assets of the
Borrowers, all in form and substance reasonably acceptable to the Administrative
Agent and all at the expense of the Loan Parties; provided that the foregoing
obligations shall be limited to using commercially reasonable efforts with
respect to obtaining landlord waivers and bailee agreements.

 

1.16                        Article VI of the Credit Agreement is hereby amended
to insert the following new Sections 6.27 and 6.28:

 

6.27                        Food Safety Documents.  Within 2 Business days of
receipt or delivery, the Borrowers shall deliver to the Administrative Agent
(i) all written communications between the Borrowers and the FDA, the State of
Georgia or the

 

6

--------------------------------------------------------------------------------


 

Borrowers’ five largest customers relating to the Jefferson, Georgia facility
Form 483 or implementation of the corrective actions described in the response
to the Form 483; (ii) all written information provided by any Borrower to the
FDA,  the State of Georgia or the Borrowers’ five largest customers in
connection with the recall from the Jefferson, Georgia facility; and (iii) all
written communications with the FDA or the State of Georgia that result in or
relate to any suspension of operations, in whole or in part, at the Jefferson,
Georgia facility.

 

6.28                        Engagement of Certain Consultants; Communication. 
The Borrowers, (i) have engaged, and will continue to engage, a financial
consultant, and (ii) on or before June 22, 2015, shall engage, and will continue
to engage thereafter, an investment banker acceptable to the Administrative
Agent on terms and conditions acceptable to the Administrative Agent.  The
Borrowers shall at all times cause any auditor, accountant or consultant to
cooperate with requests for information from the Administrative Agent and the
Lenders, and the Administrative Agent and the Lenders are authorized to
communicate directly with any auditor, accountant or consultant.

 

1.17                        Section 7.3 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

7.3                               The breach by the Company or any Subsidiary,
as applicable, of any of the terms or provisions of: Section 6.2, 6.3, 6.4, 6.7,
6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21, 6.22,
6.23, 6.24, 6.25, 6.26, 6.27 or 6.28.

 

1.18                        Article VII of the Credit Agreement is hereby
amended by inserting the following new Section 7.16:

 

7.16                        (a) Any inventory or products of the Company or any
Subsidiary shall be subject to any seizure, administrative detention or
mandatory recall by the FDA or any state regulatory agency, (b) the Company or
any Subsidiary shall voluntarily recall any of its inventory or products in an
aggregate amount exceeding $2,000,000, (c) the FDA or any state regulatory
agency suspends or revokes any operations, license or registration of the
Company, any of its Subsidiaries, or of any of its facilities or (d) the Company
receives a warning letter in connection with its failure to adequately address
the FDA’s Form 483 observations or as a result of any other FDA or state
regulatory agency findings relating to the conditions, procedures or products in
any of its facilities.

 

1.19                        Section 9.6(a) of the Credit Agreement is hereby
amended by deleting each reference to “outside counsel” and inserting “outside
counsel and any consultant” in substitution therefor.

 

7

--------------------------------------------------------------------------------


 

1.20                        Section 12.3(a) of the Credit Agreement is hereby
amended by deleting “(unless each of the Company and the Administrative Agent
otherwise consents)” and inserting “(unless the Administrative Agent otherwise
consents)” in substitution therefor.

 

1.21                        Section 12.3(b) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

(b)                                 Consents.  The consent of the Administrative
Agent shall be required prior to an assignment becoming effective unless the
Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund.  The
consent of each of the LC Issuer and the Swing Line Lender shall be required
prior to an assignment of a Revolving Commitment becoming effective unless the
Purchaser is a Lender with a Commitment.  Any consent required under this
Section 12.3(b) shall not be unreasonably withheld or delayed.

 

1.22                        The Pricing Schedule to the Credit Agreement is
hereby deleted and replaced in its entirety with the Pricing Schedule attached
as Exhibit C to this Amendment.

 

ARTICLE II- REPRESENTATIONS AND WARRANTIES

 

Each of the Borrowers hereby represents and warrants as follows:

 

2.1                               This Amendment, the Credit Agreement as
amended hereby and the other Loan Documents to which such Borrower is a party
constitute legal, valid and binding obligations of such Borrower and are
enforceable against such Borrower in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally or general equitable principles.

 

2.2                               As of the date hereof and after giving effect
to the terms of this Amendment, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the representations and warranties of the
Borrowers set forth in the Credit Agreement, as amended hereby, are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of the date hereof, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case, such representation or warranty shall have been
true and correct in all respects on and as of such earlier date, and (y) with
respect to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of the date hereof
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III- CONDITIONS PRECEDENT

 

This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to:

 

3.1                               The Administrative Agent shall have received
(a) counterparts of this Amendment duly executed by the Company, the Subsidiary
Borrowers, the Administrative Agent and the Lenders and (b) a fully executed
copy of that certain fee letter dated as of the date hereof by and between the
Company and the Administrative Agent (the “Amendment Fee Letter”).

 

3.2                               The Administrative Agent shall have received
(i) all amounts due and owing under the Amendment Fee Letter and (ii) all fees
and expenses owing pursuant to Section 4.1 of this Agreement and Section 9.6 of
the Credit Agreement (as amended by this Amendment) to the extent invoiced on or
prior to the date hereof.

 

3.3                               The Administrative Agent shall have received
(i) certification of incorporation, (ii) recent good standing certificates (or
the analogs thereof) from the Secretaries of State (or other appropriate
offices) of the Loan Parties’ jurisdictions of organization, (iii) incumbency
certificates, and (iii) a customary opinion of counsel for the Borrowers with
respect to this Amendment, the Credit Agreement as amended hereby and any other
agreement of any Borrower delivered on or prior to the date hereof in connection
with this Amendment.

 

3.4                               The Administrative Agent shall have received
(i) a perfection certificate in form and substance acceptable to the
Administrative Agent, and (ii) a written plan of the Borrowers in form and
substance acceptable to the Administrative Agent describing the Borrowers’ plan
to payoff the Bridge Loan, (iii) assignments of any recall insurance policy and
any business interruption insurance policy and the proceeds of any such policy,
duly executed by the applicable Borrower (iv) updated certificates of insurance
together with applicable mortgagee, lender loss payee and additional insured
endorsements and (v) any response to any FDA Form 483.

 

3.5                               Duly executed consents or other documents as
the Administrative Agent may reasonably require in form and substance acceptable
to the Administrative Agent, including, without limitation, amendments to any
intercreditor agreement, amendments to the Existing Term Loan Transactions and
waiver agreements regarding equipment leases.

 

3.6                               The Administrative Agent shall have received,
each in form and substance acceptable to it, the following written
certifications from an Authorized Officer of each Borrower, in each case as of
the date hereof and giving effect to the amendments set forth herein:

 

a.                                      the conditions set forth in
clauses (a) and (b) of Section 4.2 of the Credit Agreement shall be satisfied;

 

b.                                      the Company shall be in compliance (on a
pro forma basis after giving effect to the First Bridge Loan Advance, the Second
Bridge Loan Advance and the other terms of this Amendment) with the covenants
contained in Section 6.23(a) of the Credit Agreement;

 

c.                                       each Loan Party shall have the
corporate or limited liability company power and authority to enter into and
perform under this Amendment and the Loan Documents, as modified pursuant hereto
(including, without limitation, with respect to the Bridge Loan); and

 

9

--------------------------------------------------------------------------------


 

d.                                      there shall have been no changes to the
charter documents of the Loan Parties or the authorizations of the Loan Parties
approving the Loan Documents and the transactions evidenced thereby (including,
without limitation, this Amendment) since the last date on which such items were
delivered to the Administrative Agent.

 

ARTICLE IV- GENERAL

 

4.1                               Expenses.  The Company agrees to reimburse the
Administrative Agent upon demand for all reasonable and documented third party
out-of-pocket expenses paid or incurred by the Administrative Agent, including,
without limitation, reasonable fees, charges and disbursements of outside
counsel to the Administrative Agent, in connection with preparation, negotiation
and execution of this Amendment and any other document required to be furnished
herewith.

 

4.2                               Post-Closing Deliverables.  The Borrowers
shall, within 15 days of the Effective Date, deliver (i) a mortgage on the
Thomasville, Georgia plant, together with all flood zone determinations,
certificates of property insurance and flood insurance with mortgagee and lender
loss payee endorsements, lender’s title insurance policies, local counsel
opinion and other documentation as may be requested by the Administrative Agent
in its sole discretion, and (ii) such other documents and take such actions as
the Administrative Agent may request pursuant to Section 6.24 of the Credit
Agreement.

 

4.3                               Counterparts.  This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or by e-mail
transmission of a PDF or similar copy shall be equally as effective as delivery
of an original executed counterpart of this Amendment. Any party delivering an
executed counterpart signature page by facsimile or by e-mail transmission shall
also deliver an original executed counterpart, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability or
binding effect of this Amendment.

 

4.4                               Releases.  Each Loan Party, for and on behalf
of itself and its legal representatives, successors and assigns, does hereby
waive, release, relinquish and forever discharge the the Administrative Agent,
the LC Issuer, the Swing Line Lender, each Lender, their parents, subsidiaries,
and affiliates, their respective past, present and future directors, officers,
managers, agents, employees, insurers, attorneys, representatives and all of
their respective heirs, successors and assigns (collectively, the “Released
Parties”), of and from any and all manner of action or causes of action, suits,
claims, demands, judgments, damages, levies and executions of whatsoever kind,
nature or description arising on or before the Third Amendment Effective Date,
including, without limitation, any claims, losses, costs or damages, including
compensatory and punitive damages, in each case whether known or unknown,
asserted or unasserted, liquidated or unliquidated, fixed or contingent, direct
or indirect, which any Loan Party, or any Loan Party’s legal representatives,
successors or assigns, ever had or now has or may claim to have against any of
the Released Parties, with respect to any matter whatsoever, including, without
limitation, the Loan Documents, the administration of the Loan or the other Loan
Documents, the negotiations relating to this Amendment and the other Loan
Documents executed in connection with this Amendment and any other instruments
and agreements executed by any Loan Party in connection with this Amendment or
the other Loan Documents.

 

10

--------------------------------------------------------------------------------


 

4.5                               Severability.  Any provision in this Amendment
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Amendment are declared to
be severable.

 

4.6                               Governing Law.  This Amendment shall be
construed in accordance with the internal laws (without regard to the conflict
of law provisions) of the State of Arizona, but giving effect to federal laws
applicable to national banks.

 

4.7                               Successors; Enforceability.  The terms and
provisions of this Amendment shall be binding upon the Company, its affiliates
from time to time party to the Credit Agreement, the Administrative Agent and
the Lenders and their respective successors and assigns, and shall inure to the
benefit of the Company, the Subsidiary Borrowers, the Administrative Agent and
the Lenders and the successors and assigns of the Administrative Agent and the
Lenders.

 

4.8                               Reference to and Effect on the Credit
Agreement and the Guaranty.

 

a.                                      Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import
shall mean and be a reference to the Credit Agreement, as amended and modified
hereby.

 

b.                                      Each of the parties hereto hereby
(i) agrees that, except as specifically amended above, the Credit Agreement, the
Guaranty and all other documents, instruments and agreements executed and/or
delivered in connection therewith (including, without limitation, all of the
Loan Documents) shall remain in full force and effect and are hereby ratified
and confirmed, and (ii) ratifies all of its payment and performance obligations,
contingent or otherwise, under the Credit Agreement, the Guaranty and each other
Loan Document.

 

c.                                       The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Guaranty or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

4.9                               Headings.  Section headings in this Amendment
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of this Amendment.

 

(signature pages follow)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

INVENTURE FOODS, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

LA COMETA PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

POORE BROTHERS — BLUFFTON, LLC

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

TEJAS PB DISTRIBUTING, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

BOULDER NATURAL FOODS, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

BN FOODS, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

Signature Page to Inventure Foods, Inc.

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RADER FARMS, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

WILLAMETTE VALLEY FRUIT COMPANY

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

 

 

 

 

FRESH FROZEN FOODS, INC.

 

 

 

 

 

By:

/s/ Steve Weinberger

 

Name: Steve Weinberger

 

Title: Chief Financial Officer

 

Signature Page to Inventure Foods, Inc.

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender, as LC Issuer and as Administrative Agent

 

 

 

 

 

By:

/s/ James P. Cecil

 

Name: James P. Cecil

 

Title: Vice President

 

Signature Page to Inventure Foods, Inc.

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FARM CREDIT BANK OF TEXAS,

 

as a Lender

 

 

 

 

 

By:

/s/ Luis M. H. Requejo

 

Name: Luis M. H. Requejo

 

Title: Director Capital Markets

 

Signature Page to Inventure Foods, Inc.

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGFIRST FARM CREDIT BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ John W. Burnside, Jr.

 

Name: John W. Burnside, Jr.

 

Title: Vice President

 

Inventure Foods, Inc.

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated June 10, 2015 (this “Supplement”), by and
among the Lender signatory hereto, the Company and the Administrative Agent, as
each such term is defined in the Credit Agreement dated as of November 8, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Inventure Foods, Inc. (the “Company”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and U.S. Bank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Sections 2.24 and 2.26 of the Credit Agreement, the Company
has the right, subject to the terms and conditions thereof, to effectuate from
time to time an increase in the Revolving Commitment or enter into one or more
tranches of additional Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of one or more of its Commitments;

 

WHEREAS, the Company has given notice to the Administrative Agent of its request
for Incremental Term Loans pursuant to Section 2.24, which Incremental Term
Loans are intended to constitute part of the Bridge Loan under Section 2.26 of
the Credit Agreement; and

 

WHEREAS, pursuant to Sections 2.24 and 2.26 of the Credit Agreement, the
undersigned Lender is willing to provide Incremental Term Loans under the Credit
Agreement by executing and delivering to the Company and the Administrative
Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

5.                                      The undersigned Lender agrees, subject
to the terms and conditions of the Credit Agreement and the other Loan
Documents, to make Incremental Term Loans in an aggregate amount equal to
$6,666,600.00, which amount shall constitute such Lender’s Bridge Loan
Commitment.

 

6.                                      The Company hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of Arizona.

 

Exhibit A to Inventure Foods, Inc.

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

5.                                      This Supplement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of a signature page to this Supplement by facsimile or by e-mail transmission of
a PDF or similar copy shall be equally as effective as delivery of an original
executed counterpart of this Supplement. Any party delivering an executed
counterpart signature page by facsimile or by e-mail transmission shall also
deliver an original executed counterpart, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Supplement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

 

Name: James P. Cecil

 

Title: Vice President

 

 

Accepted and agreed to as of the date first written above:

 

 

INVENTURE FOODS, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name: James P. Cecil

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated June 10, 2015 (this “Supplement”), by and
among the Lender signatory hereto, the Company and the Administrative Agent, as
each such term is defined in the Credit Agreement dated as of November 8, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Inventure Foods, Inc. (the “Company”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and U.S. Bank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Sections 2.24 and 2.26 of the Credit Agreement, the Company
has the right, subject to the terms and conditions thereof, to effectuate from
time to time an increase in the Revolving Commitment or enter into one or more
tranches of additional Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of one or more of its Commitments;

 

WHEREAS, the Company has given notice to the Administrative Agent of its request
for Incremental Term Loans pursuant to Section 2.24, which Incremental Term
Loans are intended to constitute part of the Bridge Loan under Section 2.26 of
the Credit Agreement; and

 

WHEREAS, pursuant to Sections 2.24 and 2.26 of the Credit Agreement, the
undersigned Lender is willing to provide Incremental Term Loans under the Credit
Agreement by executing and delivering to the Company and the Administrative
Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

7.                                      The undersigned Lender agrees, subject
to the terms and conditions of the Credit Agreement and the other Loan
Documents, to make Incremental Term Loans in an aggregate amount equal to
$2,666,700.00, which amount shall constitute such Lender’s Bridge Loan
Commitment.

 

8.                                      The Company hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

9.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

10.                               This Supplement shall be governed by, and
construed in accordance with, the laws of the State of Arizona.

 

--------------------------------------------------------------------------------


 

11.                               This Supplement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same instrument.  Delivery of an executed counterpart of a
signature page to this Supplement by facsimile or by e-mail transmission of a
PDF or similar copy shall be equally as effective as delivery of an original
executed counterpart of this Supplement. Any party delivering an executed
counterpart signature page by facsimile or by e-mail transmission shall also
deliver an original executed counterpart, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Supplement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

FARM CREDIT BANK OF TEXAS,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

INVENTURE FOODS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name: James P. Cecil

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated June 10, 2015 (this “Supplement”), by and
among the Lender signatory hereto, the Company and the Administrative Agent, as
each such term is defined in the Credit Agreement dated as of November 8, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Inventure Foods, Inc. (the “Company”), the Subsidiary
Borrowers party thereto, the Lenders party thereto and U.S. Bank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Sections 2.24 and 2.26 of the Credit Agreement, the Company
has the right, subject to the terms and conditions thereof, to effectuate from
time to time an increase in the Revolving Commitment or enter into one or more
tranches of additional Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of one or more of its Commitments;

 

WHEREAS, the Company has given notice to the Administrative Agent of its request
for Incremental Term Loans pursuant to Section 2.24, which Incremental Term
Loans are intended to constitute part of the Bridge Loan under Section 2.26 of
the Credit Agreement; and

 

WHEREAS, pursuant to Sections 2.24 and 2.26 of the Credit Agreement, the
undersigned Lender is willing to provide Incremental Term Loans under the Credit
Agreement by executing and delivering to the Company and the Administrative
Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

12.                               The undersigned Lender agrees, subject to the
terms and conditions of the Credit Agreement and the other Loan Documents, to
make Incremental Term Loans in an aggregate amount equal to $2,666,700.00, which
amount shall constitute such Lender’s Bridge Loan Commitment.

 

13.                               The Company hereby represents and warrants
that no Default or Event of Default has occurred and is continuing on and as of
the date hereof.

 

14.                               Terms defined in the Credit Agreement shall
have their defined meanings when used herein.

 

15.                               This Supplement shall be governed by, and
construed in accordance with, the laws of the State of Arizona.

 

--------------------------------------------------------------------------------


 

16.                               This Supplement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same instrument.  Delivery of an executed counterpart of a
signature page to this Supplement by facsimile or by e-mail transmission of a
PDF or similar copy shall be equally as effective as delivery of an original
executed counterpart of this Supplement. Any party delivering an executed
counterpart signature page by facsimile or by e-mail transmission shall also
deliver an original executed counterpart, but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability or binding
effect of this Supplement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

AGFIRST FARM CREDIT BANK,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

INVENTURE FOODS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name: James P. Cecil

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To:                             The Administrative Agent and the Lenders parties
to the
Credit Agreement described below

 

This Compliance Certificate is furnished pursuant to Section 6.1(h) of that
certain Credit Agreement dated as of November 8, 2013 (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”) among Inventure
Foods, Inc. (the “Company”), the Subsidiary Borrowers party thereto, the Lenders
party thereto and U.S. Bank National Association, as Administrative Agent for
the Lenders and as LC Issuer.  Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWERS:

 

1.                                      The person signing this certificate is
the duly elected [                              ] of the Company;

 

2.                                      The person signing this certificate has
reviewed the terms of the Credit Agreement and has made, or the Company has
caused to be made under the supervision of an Authorized Officer, a detailed
review of the transactions and conditions of the Company and its Subsidiaries
during the accounting period covered by the attached financial data and
computations;

 

3.                                      The examinations described in paragraph
2 did not disclose, and the person signing this certificate has no knowledge of,
the existence of any condition or event which constitutes a Default or Event of
Default as of the date of this Certificate, except as set forth below;

 

4.                                      Schedule I attached hereto sets forth
the Budget for the 13-week period ending [        ] and the actual-to-Budget
variance for the week ending [        ], which evidence the Company’s compliance
with Section 6.1(h) of the Credit Agreement and are calculated in a true,
complete and correct manner.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company or the applicable Subsidiary has taken,
is taking, or proposes to take with respect to each such condition or event:

 

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial data and computations delivered with this
Certificate in support hereof, are made and delivered this [    ] day of
[                ], 20[  ].

 

 

INVENTURE FOODS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXH. B-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of [              ], 20[  ] with
Provisions of Section 6.1(h) of
the Agreement

 

[Attached]

 

Exhibit B to Inventure Foods, Inc.

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

LEVEL VI
STATUS

 

Eurodollar Rate

 

1.375

%

1.50

%

1.625

%

1.875

%

2.00

%

4.50

%

Base Rate

 

0.375

%

0.50

%

0.625

%

0.875

%

1.00

%

1.75

%

 

APPLICABLE
FEE RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

LEVEL VI
STATUS

 

Commitment Fee

 

0.15

%

0.175

%

0.20

%

0.225

%

0.25

%

0.50

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(a) or (b).

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 1.25 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Leverage Ratio is less
than or equal to 1.75 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.25 to 1.00.

 

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than or equal to 2.75 to 1.00.

 

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, (i) the Company has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Leverage Ratio is less than or equal to 3.25 to 1.00.

 

Exhibit C to Inventure Foods, Inc.

Amendment No. 3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

“Level VI Status” exists at any date if the Company has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status, or Level V Status.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Company’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective three (3) Business Days after the
Administrative Agent has received the applicable Financials (it being understood
and agreed that each change in Status shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change). If the Company fails to
deliver the Financials to the Administrative Agent at the time required pursuant
to Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until three (3) Business Days after such Financials are so delivered. 
Notwithstanding the foregoing, Level VI Status shall be in effect from and after
the Third Amendment Effective Date so long as any principal, interest or fees in
respect of the Bridge Loan remain outstanding or any Bridge Loan Commitment of a
Term Lender remains in effect.

 

--------------------------------------------------------------------------------